Case
 Case1:20-cv-11796-DJC
       1:20-cv-11796-DJC Document
                          Document10-1
                                   1 Filed
                                       Filed10/01/20
                                             10/20/20 Page
                                                       Page1 1ofof2 2




                                                                10/6/2020
Case
 Case1:20-cv-11796-DJC
       1:20-cv-11796-DJC Document
                          Document10-1
                                   1 Filed
                                       Filed10/01/20
                                             10/20/20 Page
                                                       Page2 2ofof2 2
